                                          Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                      Case No. 5:15-cr-00145-EJD
                                                        Plaintiff,
                                   9                                                      ORDER DENYING DEFENDANT’S
                                                 v.                                       MOTION TO VACATE
                                  10
                                         EDGARDO REYES,                                   Re: Dkt. No. 120
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant Edgardo Reyes’s 28 U.S.C. § 2255 motion to vacate his

                                  14   sentence. Motion to Vacate (“Mot.”), Dkt. No. 120. Defendant argues his sentence should be

                                  15   vacated because his trial and appellate counsel were ineffective. Because Defendant cannot show

                                  16   deficiency and prejudice as required by Strickland v. Washington, 466 U.S. 668 (1984),

                                  17   Defendant’s motion is denied.

                                  18      I.      BACKGROUND

                                  19              A. Factual Background

                                  20           In January 2015, a confidential source of information (“the CS”) contacted the Drug

                                  21   Enforcement Administration (“the DEA”) with information regarding a person selling

                                  22   methamphetamine in multiple-pound quantities in Santa Clara County and Santa Cruz County.

                                  23   Presentence Investigative Report as to Edgardo Reyes (“PSR”) ¶ 8, Dkt. No. 99. Investigating

                                  24   agents followed up and identified the person as Defendant. Id. At the direction of the DEA, the CS

                                  25   telephoned Defendant and arranged to purchase a pound of methamphetamine on January 30,

                                  26   2015. Id. ¶ 9. This purchase was executed with the help of Defendant’s nephew, Armando Solorio.

                                  27

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       1
                                          Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 2 of 11




                                   1   Id. ¶ 10. Between February 1 and February 17, the CS and Defendant regularly contacted each

                                   2   other to discuss details of another upcoming drug purchase. Id. ¶¶ 16-20. On February 17, the CS

                                   3   and Defendant spoke on the phone and finalized another purchase for the morning of February 20.

                                   4   Id. ¶ 21. At the purchase, agents arrested Defendant, his cousin Ricardo Reyes, and his nephew

                                   5   Mr. Solorio, finding 5,243 grams of actual methamphetamine in Mr. Solorio’s car. Id. ¶ 23.

                                   6              B. Procedural Background

                                   7          Defendant was indicted, along with Mr. Solorio and Mr. Ricardo Reyes, on March 4, 2015.

                                   8   Indictment, Dkt. No. 12. Defendant was charged with conspiracy to possess with intent to

                                   9   distribute methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a) and 841(b)(1)(C), and two

                                  10   counts of possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. §§

                                  11   841(a)(1) and 841(b)(1)(C). Id. at 1:21-2:19.

                                  12          On February 29, 2016, co-defendant Ricardo Reyes pleaded guilty to a Superseding
Northern District of California
 United States District Court




                                  13   Information charging him with illegal entry into the United States, (Min. Entry for Proceedings as

                                  14   to Ricardo Reyes, Dkt. No. 81), and co-defendant Solorio entered an open guilty plea to the three

                                  15   counts of the Indictment, (Min. Entry for Proceedings as to Armando Solorio, Dkt. No. 82).

                                  16          On March 18, 2016, after a plea hearing, Defendant entered an open guilty plea as to all

                                  17   three counts. Min. Entry for Proceedings as to Edgardo Reyes, Dkt. No. 95; Transcript of

                                  18   Proceedings 3/18/16 (“Plea Tr.”), Dkt. No. 133. On August 15, 2016, Defendant was sentenced to

                                  19   154 months’ custody for each count, to be served concurrently, followed by three years’

                                  20   supervised release. Transcript of Proceedings 8/15/16 (“Sentencing Tr.”) 24:25-25:5, Dkt. No.

                                  21   115.

                                  22          Defendant filed a timely notice of appeal on August 23, 2016. Notice of Appeal, Dkt. No.

                                  23   110. On April 24, 2017, the Ninth Circuit dismissed the appeal in light of Defendant’s

                                  24   unconditional guilty plea. Opp. to Mot., Ex. 12, Dkt. No. 153-12. On July 16, 2018, Defendant,

                                  25   acting pro se, timely filed this motion to vacate his sentence. Mot. After extensions of time, the

                                  26   Government filed its response on February 20, 2020. Opposition to Motion (“Opp.”), Dkt. No.

                                  27

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       2
                                           Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 3 of 11




                                   1   153. Neither a reply nor any motion for extension of time has been filed by Defendant.

                                   2      II.        LEGAL STANDARD

                                   3                 A. 28 U.S.C. § 2255 Motion

                                   4            Section 2255 authorizes a prisoner to “move the court which imposed the sentence to

                                   5   vacate, set aside, or correct the sentence based on a violation of federal law.” 28 U.S.C. 2255(a).

                                   6   Relief is limited to situations where “the sentence was imposed in violation of the Constitution or

                                   7   laws of the United States, or that the court was without jurisdiction to impose such sentence, or

                                   8   that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

                                   9   collateral attack.” Id.; see also United States v. Berry, 624 F.3d 1031, 1038 (9th Cir. 2010).

                                  10            If error on these grounds is found, then “the court shall vacate and set the judgment aside

                                  11   and shall discharge the prisoner or resentence him or grant a new trial or correct the sentence as

                                  12   may appear appropriate.” 28 U.S.C. § 2255(b). Following the submission of a Section 2255
Northern District of California
 United States District Court




                                  13   motion, the court must grant an evidentiary hearing “[u]nless the motion and the files and records

                                  14   of the case conclusively show that the prisoner is entitled to no relief.” Id. The court need not hold

                                  15   an evidentiary hearing where the prisoner’s allegations, when viewed against the record, either do

                                  16   not state a claim for relief or are so palpably incredible as to warrant summary dismissal. United

                                  17   States v. Howard, 381 F.3d 873, 877 (9th Cir. 2004). Conclusory statements in a Section 2255

                                  18   motion are “not enough to require a hearing.” United States v. Johnson, 988 F.3d 941, 945 (9th

                                  19   Cir. 1993).

                                  20                 B. Ineffective Assistance of Counsel

                                  21            The Sixth Amendment provides to a criminal defendant the right “to have the Assistance

                                  22   of Counsel for his defence.” U.S. Const. Amend. VI. As such, to prevail on an ineffective

                                  23   assistance of counsel claim, a convicted defendant must show two components:

                                  24                    First, the defendant must show that counsel’s performance was
                                                        deficient. This requires showing that counsel made errors so serious
                                  25                    that counsel was not functioning as the “counsel” guaranteed the
                                                        defendant by the Sixth Amendment. Second, the defendant must
                                  26                    show that the deficient performance prejudiced the defense. This
                                                        requires showing that counsel’s errors were so serious as to deprive
                                  27

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       3
                                           Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 4 of 11



                                                        the defendant of a fair trial, a trial whose result is reliable.
                                   1

                                   2   Strickland, 466 U.S. at 687. The inquiry is “whether counsel’s assistance was reasonable considering

                                   3   all the circumstances.” Id. at 688. The defendant must show both deficiency and prejudice; if an

                                   4   insufficient showing is made for one, the court need not consider the other. Id. at 697.

                                   5             In assessing counsel’s performance, the court applies an objective standard of

                                   6   reasonableness: ”whether counsel’s performance was reasonable considering all the

                                   7   circumstances.” Id. at 688. Review is “highly deferential” because a fair assessment of counsel’s

                                   8   performance requires that every effort be made to eliminate the “distorting effects of hindsight, to

                                   9   reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from

                                  10   counsel’s perspective at the time.” Id. at 689. Due to the difficulties inherent in this evaluation, the

                                  11   court must “indulge a strong presumption that counsel’s conduct falls within the wide range of

                                  12   reasonable professional assistance.” Id. A defendant, thus, must overcome the presumption that,
Northern District of California
 United States District Court




                                  13   under the circumstances, the challenged action “might be considered sound … strategy” since

                                  14   “[t]here are countless ways to provide effective assistance in any given case.” Id. Accordingly,

                                  15   counsel’s judgments receive a “heavy measure of deference.” Id. at 691.

                                  16             In assessing whether the conduct was prejudicial, the defendant must “show that there is a

                                  17   reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

                                  18   would have been different. A reasonable probability is a probability sufficient to undermine

                                  19   confidence in the outcome.” Id. at 694. In a case involving a guilty plea, “the defendant must show

                                  20   that there is a reasonable probability that, but for counsel’s errors, he would not have pleaded

                                  21   guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

                                  22             Surmounting the Strickland standard is “never an easy task.” Padilla v. Kentucky, 559 U.S.

                                  23   356, 372 (2010).

                                  24      III.      DISCUSSION

                                  25             Defendant claims both that his trial counsel and appellate counsel were ineffective. Mot. at

                                  26   5-9. The specific claims in Defendant’s motion overlap at times, but all rest upon assertions in the

                                  27

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       4
                                           Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 5 of 11




                                   1   affidavit submitted by Defendant. Defendant first asserts that trial counsel failed to explain the

                                   2   facts and charges to him, failed to explain the consequences of his plea, including waiver of a right

                                   3   to appeal1, failed to explain any sentencing enhancements, and misinformed Defendant regarding

                                   4   possible sentencing outcomes (collectively, the “Failure to Explain” claims). Mot., Ex. 1 (“Aff.”)

                                   5   ¶¶ 7-8, 10-12, 14, 17, 22, Dkt. No. 120-1. Defendant also asserts that trial counsel failed to engage

                                   6   in plea negotiations after Defendant directed him to do so, failed to inform Defendant of a

                                   7   favorable plea, and instead advised an open guilty plea (collectively, the “Failure in Plea

                                   8   Negotiations” claims). Id. ¶¶ 9, 11, 15.

                                   9           Defendant also asserts that appellate counsel failed to inform Defendant of his waiver of

                                  10   appellate rights. Id. ¶ 22. Further, Defendant asserts that appellate counsel has rendered ineffective

                                  11   assistance by failing (1) to file his appeal and (2) to keep him informed of the status of his appeal.

                                  12   Id. ¶¶ 18, 20. The Government argues that neither counsel was ineffective, and that Defendant has
Northern District of California
 United States District Court




                                  13   not shown prejudice under the Strickland standard. Opp. at 6.

                                  14               A. Ineffective Assistance of Trial Counsel

                                  15           The Government asserts that Defendant’s ineffective assistance of counsel claims are

                                  16   refuted by notes of trial counsel’s six meetings with Defendant, (Opp., Ex. 4 (the “Notes”), Dkt.

                                  17   No. 153-4), as well as Defendant’s sworn statements at the change of plea hearing, (Plea Tr).

                                  18           “[T]he representations of the defendant … at such a [plea] hearing, as well as any findings

                                  19   made by the judge accepting the plea, constitute a formidable barrier in any subsequent collateral

                                  20   proceedings. Solemn declarations in open court carry a strong presumption of verity. The

                                  21   subsequent presentation of conclusory allegations unsupported by specifics is subject to summary

                                  22   dismissal, as are contentions that in the face of the record are wholly incredible.” Blackledge v.

                                  23   Allison, 431 U.S. 63, 73–74 (1977). In light of this, the Court first considers the Notes and

                                  24   Defendant’s representations at his plea hearing to determine what was explained to Defendant.

                                  25

                                  26
                                       1
                                         “[I]t is well-settled that an unconditional guilty plea constitutes a waiver of the right to appeal all
                                       nonjurisdictional antecedent rulings and cures all antecedent constitutional defects.” United States
                                  27   v. Lopez-Armenta, 400 F.3d 1173, 1175 (9th Cir. 2005).

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       5
                                           Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 6 of 11




                                   1                  1. Alleged Failure to Explain

                                   2          The Notes show that trial counsel discussed detailed facts of the case with Defendant such

                                   3   as who gave the drugs to co-defendant Mr. Solorio, when and how Defendant met the CS, and

                                   4   how Defendant got involved in the particular deal. Notes at 2/25/15, 9/2/15, and 1/17/16. The

                                   5   Notes also include background mitigating facts about Defendant including any past jail time, his

                                   6   family, and what he did for a living. Id.

                                   7          The Notes further demonstrate that trial counsel outlined the possible sentencing outcomes

                                   8   in detail for Defendant. Specifically, trial counsel explained three potential sentences to

                                   9   Defendant: 292 months if Defendant went to trial and was found to have lied; 235 months if he

                                  10   went to trial, truthfully testified, and was found guilty; and only 135 months if he accepted an

                                  11   open guilty plea and pursued a “safety valve” credit2. Notes at 9/2/15. These Notes contradict

                                  12   Defendant’s claim that counsel told him if he entered an open guilty plea, “the most Petitioner was
Northern District of California
 United States District Court




                                  13   looking at in [trial counsel’s] professional experience was 8 to 10 years because Petitioner did not

                                  14   have a criminal record.” Aff. ¶ 8. One hundred thirty-five months, which is the lowest possible

                                  15   sentence reflected in the Notes, is 11.25 years.

                                  16          At the change of plea hearing, Defendant was assisted by a certified Spanish language

                                  17   interpreter. Plea Tr. at 1:22, 2:10-12. Defendant was asked many questions to ensure that his plea

                                  18   was knowing, intelligent, free, and voluntary. Defendant acknowledged understanding that there

                                  19   was no promise as to the sentence that would be imposed in his case, (id. at 9:1-9), and confirmed

                                  20   that trial counsel had discussed and answered all questions regarding the sentencing guidelines as

                                  21   well as how they applied to this case, (id. at 11:18-12:3). Furthermore, the facts of the case were

                                  22   summarized by the Government during the plea hearing, whereupon Defendant confirmed that he

                                  23   heard and understood the facts, and that they were true, before entering his plea. Id. at 19:17-24:7.

                                  24   Trial counsel in particular took care that no fact which Defendant might later wish to contest

                                  25

                                  26   2
                                        There are often safety issues with a such credit, and Defendant chose not to pursue such a credit
                                  27   because he was “dreadfully afraid for his safety.” Sentencing Tr. at 9:15-16.

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       6
                                           Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 7 of 11




                                   1   would be admitted at that point. Id. at 23:4-24-7.

                                   2           Furthermore, Defendant was read and agreed to give up his rights, including a right to a

                                   3   jury trial, the right to be represented at trial, to confront witnesses, among others. Id. at 17:7-

                                   4   19:16. There was no mention, however, of Defendant’s waiver of his right to appeal. Id. Indeed,

                                   5   Defendant avers that “[h]ad Petitioner been aware that he waived his right to file a direct appeal,

                                   6   Petitioner would not have filed a notice of appeal [or] hired an appellate counsel.” Mot, Ex. 2

                                   7   (“Mem. of P. & A.”) 2, Dkt. No. 120-2; Aff. ¶ 22. This is concerning.

                                   8           In light of the extensive notes taken by trial counsel, as wells as Defendant’s statements at

                                   9   the change of plea hearing, the Court finds Defendant’s Failure to Explain claims are unsupported

                                  10   by the record and not credible, with the single exception of the waiver of his right to appeal, which

                                  11   is discussed further below in section III(A)(3) of this Order.

                                  12                      2. Alleged Failure in Plea Negotiations
Northern District of California
 United States District Court




                                  13           The Government also points to the Notes taken on September 2 and September 17, in

                                  14   arguing that “it is reasonable to infer from these notes that [trial counsel] was discussing the

                                  15   benefits of a plea with [Defendant],” and that when “these notes are read in context with the

                                  16   government’s plea offer, it is clear that trial counsel advised [Defendant] about the possibility of

                                  17   reaching a plea agreement with the government.” Opp. at 17-18. In making this argument, the

                                  18   Government relies on the declaration of Assistant United States Attorney Jeffrey Nedrow, who

                                  19   avers that he sent a draft plea agreement to trial counsel “in approximately late August/early

                                  20   September 2015.” Opp., Exhibit 3, Declaration of Jeffrey Nedrow (“Nedrow Decl.”) ¶ 2, Dkt. No.

                                  21   153-3. Mr. Nedrow also avers that he “had numerous conversations about this case with [trial

                                  22   counsel],” but that the “parties did not reach a disposition pursuant to the terms of this plea

                                  23   agreement.” Id. ¶¶ 2-3. Thus, it is reasonable to infer that [trial counsel] did engage in at least

                                  24   some discussion of the plea offer with the Government, and Defendant’s assertion to the contrary

                                  25   is not credible.

                                  26           The Notes from September 2 and September 17 also establish that trial counsel carefully

                                  27

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       7
                                           Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 8 of 11




                                   1   reviewed the possible outcomes of a trial with Defendant. Notes at 9/2/15 and 9/17/15. Trial

                                   2   counsel specifically noted a “5% [chance] at most of NG,” and a “20% [chance] at most of [a]

                                   3   hang [jury].” Notes at 9/17/15. This Court is mindful of the “strong presumption that counsel’s

                                   4   conduct falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at

                                   5   689. Given this presumption and the low chance of a favorable outcome at trial, this Court finds

                                   6   that trial counsel was not deficient in advising an open guilty plea.

                                   7          Lastly, Defendant asserts that “Counsel never mentioned about [sic] the plea negotiation

                                   8   had a favorable plea.” Aff. ¶ 9. “[A]s a general rule, defense counsel has the duty to communicate

                                   9   formal offers from the prosecution to accept a plea on terms and conditions that may be favorable

                                  10   to the accused.” Missouri v. Frye, 566 U.S. 134, 145 (2012). The Government argues that the

                                  11   Notes taken on September 2 “establish that [trial counsel] discussed the plea agreement … with

                                  12   [Defendant]” because they “track the proposed guideline calculation in the government’s draft
Northern District of California
 United States District Court




                                  13   plea agreement” and when “read in context with the government’s plea offer, it is clear that trial

                                  14   counsel advised [Defendant] about the possibility of reaching a plea agreement with the

                                  15   government.” Mot. at 16-17 (citing Notes at 9/2/15).

                                  16          Although there may be some evidence to infer that trial counsel discussed the

                                  17   Government’s plea offer with Defendant, the Court disagrees that this is established. Certainly,

                                  18   Defendant’s assertions, even in light of counsel’s Notes, are not “wholly incredible” so as to merit

                                  19   summary dismissal. See Blackledge, 431 U.S. at 73–74. Accordingly, although the record is

                                  20   unclear on this matter, the Court assumes arguendo that the Government’s offer of August /

                                  21   September 2015 was not communicated to Defendant and proceeds to analyze prejudice below.

                                  22                  3. Prejudice

                                  23          As discussed above, the record lacks sufficient information to determine whether counsel

                                  24   (1) explained to Defendant that a guilty plea would result in the waiver of certain appellate rights

                                  25   and (2) conveyed the Government’s plea offer to Defendant. The Court assumes without deciding

                                  26   that counsel committed these errors, and turns next to whether Defendant was prejudiced by them.

                                  27

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       8
                                           Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 9 of 11




                                   1          As previously stated, “[t]he defendant must show that there is a reasonable probability that,

                                   2   but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

                                   3   Strickland, 466 U.S. at 694. Defendant avers that, but for trial counsel’s errors, he “would have

                                   4   proceeded to trial or would have informed the Court that [trial counsel] had refused to engage in

                                   5   plea negotiations in an attempt to obtain a favorable plea,” Aff. ¶ 23, and that “likely [Defendant]

                                   6   would have ended with a more favorable plea with less jail time,” id. ¶ 24. These claims of

                                   7   prejudice are not credible given the record.

                                   8          The Notes show that as early as May 2015, which was before any plea offer from the

                                   9   Government, Defendant “d[id] not want to go to trial,” and “[w]ant[ed] to get the lowest possible

                                  10   sentence.” Notes at 5/19/15. Additionally, Defendant was asked at the plea hearing whether he

                                  11   was “pleading guilty to the three charges, freely and voluntarily, of [his] own free will,” and he

                                  12   answered “Yes.” Plea Tr. at 12:14-17. He was further asked whether he was pleading guilty
Northern District of California
 United States District Court




                                  13   “because, in truth of fact, [he was] guilty of each of the charges,” and he answered “Yes.” Id. at

                                  14   12:18-20. Finally, Defendant was asked whether he was “pleading guilty in this case to these

                                  15   charges because it [was] in [his] own best interests to do so,” and he answered “Yes.” Id. at 13:1-

                                  16   4. As previously mentioned, “[s]olemn declarations in open court carry a strong presumption of

                                  17   verity.” Blackledge, 431 U.S. at 73–74 (1977). Because Defendant was already predisposed

                                  18   against going trial in May of 2015, and in considering his statements at the plea hearing, the Court

                                  19   finds that there is no reasonable probability that, but for trial counsel’s alleged errors, Defendant

                                  20   would have, in fact, gone to trial.

                                  21          Furthermore, any assertion that Defendant was prejudiced by counsel’s failure to inform

                                  22   him of his appeal rights is belied by his admissions at the plea hearing. For one thing, Defendant

                                  23   was asked whether he understood his right against self-incrimination, to which he answered yes,

                                  24   and was asked “and do you give up that right?” to which Defendant answered “Yes.” Plea Tr. at

                                  25   19:6-16. As previously mentioned, the Government then recited the facts to underlying the

                                  26   Defendant’s charges, and Defendant testified that the facts recited were true and correct. Id. at

                                  27

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       9
                                          Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 10 of 11




                                   1   24:5-7. In light of Defendant’s knowing waiver of his right to self-incrimination and admission to

                                   2   the facts underlying the charges, it is clear that Defendant did not have any basis for a successful

                                   3   appeal. Thus, there is no reasonable probability that he was prejudiced by trial counsel’s failure to

                                   4   inform him of the waiver of his appeal rights.

                                   5          Finally, Defendant has not shown he was prejudiced by trial counsel’s alleged failure to

                                   6   convey the Government’s offer. This is because the Government’s proposed plea agreement

                                   7   contained a guideline calculation identical to the trial counsel’s own estimate, and identical to the

                                   8   calculation arrived at by this Court during Defendant’s sentencing hearing. Compare Nedrow

                                   9   Decl., Attachment 1 ¶ 7 with Notes at 9/2/15 and Sentencing Tr. at 3:9-20. Moreover, the

                                  10   Government’s offer was worse than Defendant’s open guilty plea in at least one aspect. If

                                  11   Defendant had accepted the Government’s offer, he would have promised “not ask for any other

                                  12   adjustment to or reduction in the offense level or for a downward departure from the Guidelines
Northern District of California
 United States District Court




                                  13   range as determined by the Court.” Id. ¶ 7. In contrast, by entering an open guilty plea,

                                  14   Defendant’s trial counsel was able to argue for a downward variance, arguing for a variance from

                                  15   the lower end of 168 down to 72 months. Defendant’s Sentencing Memorandum 2, Dkt. No. 101.

                                  16   Trial counsel was able to again argue for a downward variance at the sentencing hearing.

                                  17   Sentencing Tr. Therefore, there is no reasonable probability that, but for trial counsel’s alleged

                                  18   errors, Defendant would have “ended with a more favorable plea with less jail time.”

                                  19          The Court finds that Defendant has failed to establish he was prejudiced by trial counsel’s

                                  20   allegedly deficient performance.

                                  21              B. Alleged Ineffective Assistance of Appellate Counsel

                                  22          The Court next turns to Defendant’s claim that appellate counsel was ineffective.

                                  23   Defendant claims that appellate counsel completely abandoned him during the appellate process,

                                  24   including not filing an appeal when directed. Aff. ¶¶ 18, 20.

                                  25          However, contrary to Defendant’s assertion, an appeal had indeed been filed by appellate

                                  26   counsel. Opp., Exhibit 9 (“Appellate Brief”). The Ninth Circuit reviewed the appeal and dismissed

                                  27

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       10
                                          Case 5:18-cv-04274-EJD Document 2 Filed 12/07/20 Page 11 of 11




                                   1   it “in light of Edgardo Reyes’s unconditional guilty plea.” Opp., Exhibit 12 (“No. 16-10373

                                   2   Order”). Therefore, any purported deficiency in appellate counsel’s representation did not cause

                                   3   Defendant prejudice.

                                   4      IV.      CONCLUSION

                                   5            For the above reasons, Defendant has failed to meet his burden under the Strickland

                                   6   standard. Accordingly, Defendant’s Motion to set aside, vacate, or correct his sentence pursuant to

                                   7   28 U.S.C. § 2255 is DENIED. A certificate of appealability is DENIED because Defendant has

                                   8   not made a substantial showing of the denial of a constitutional right.

                                   9            IT IS SO ORDERED.

                                  10

                                  11   Dated: December 7, 2020
                                                                                        ______________________________________
                                  12                                                    EDWARD J. DAVILA
Northern District of California
 United States District Court




                                                                                        United States District Judge
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   CASE NO. 5:15-cr-00145-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE
                                                                       11
